DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 20 October 2022.  Claims 1-11, 13 and 14 are currently pending of which claims 1, 11, 13 and 14 are currently amended.  Claims 12 and 15-20 have been cancelled.  

Drawings
Acknowledgment is made to Applicant’s replacement drawings received 20 October 2022.  The objections to the drawing presented in the Office Action of 20 July 2022 have been withdrawn.  

Claim Rejections - 35 USC § 112
Acknowledgment is made to Applicant’s claim amendments received 20 October 2022.  The rejections to the claims presented under 35 USC 112 in the Office Action of 20 July 2022 have been withdrawn.  

Claim Rejections - 35 USC § 102
Acknowledgment is made to Applicant’s claim amendments received 20 October 2022.  The rejections to the claims presented under 35 USC 102 in the Office Action of 20 July 2022 have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2018/0269515 to Wang et al. (Wang) in view of the Non-Patent Literature “Solar thermal decoupled water electrolysis process I: Proof of concept” to Palumbo et al. (Palumbo).
As to claims 1-7, Wang teaches a method to generate hydrogen gas from separated water electrolysis, the method comprising providing an anode and an anode electrolyte comprising a metal salt, FeCl2 or FeSO4, in an electrochemical cell and oxidizing the metal ion, Fe, from a lower oxidation state, Fe (II), to a higher oxidation state, Fe (III), and providing a cathode and a cathode electrolyte in the electrochemical cell and forming hydrogen gas at the cathode (Paragraphs 0024-0031; Figure 1).  Wang further teaches that the water electrolysis can occur in a divided cell with an anion exchange membrane (Paragraph 0027) and thus via a method wherein hydroxide ions generated at the cathode would migrate through the anion exchange membrane from the cathode to the anode and would thus react with the higher oxidation state metal ion, Fe (III), to form, at least in part, a metal hydroxy salt, Fe(OH)x(Cl)y or Fe(OH)x(SO4)y, meeting the formulas of MxXy(OH)(3x-y) and MxXy(OH)(3x-y) (for chloride embodiments) and MxXy(OH)(2x-y) (for sulfate embodiments), as evidenced, at least, by applicant’s own disclosure.  
Wang further teaches that the method comprises transferring at least a portion of the anode electrolyte comprising the higher oxidation state compound outside the electrochemical cell for regeneration, to reduce the higher oxidation state compound to regenerate the lower oxidation state compound and produce oxygen, thus in the anion exchange membrane embodiment, transferring the metal hydroxy salt to regenerate the metal salt (Paragraphs 0032 and 0033; Figure 1).  However, Wang contemplates only two specific means for this regeneration, utilizing a second electrochemical cell (119) or a photoreactor (114) which would involve a degree of heating, use of the two means allowing for system flexibility; however, Wang fails so specifically teach that thermal regeneration at a temperature of at least about 50°C.  
However, Palumbo also discusses decoupled water electrolysis and teaches that the regeneration of the metal ion, such as iron, to the lower oxidation state can occur utilizing concentrated solar heat for thermal regeneration (Section 2. The Concept, Figure 2 and Table 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Wang with a thermal reactor as an additional means for regeneration as taught by Palumbo with the expectation of both effectively performing regeneration as well as allowing for an even more flexible system (MPEP 2144.05 I).  
As to claim 9, the combination of Wang and Palumbo teaches the method of claim 1.  Wang teaches that no oxygen gas is formed at the anode (Paragraph 0024; Figure 1).
As to claim 13, the combination of Wang and Palumbo teaches the method of claim 1.  Wang further teaches that the regenerated lower oxidation compound, the metal salt of the anion exchange membrane embodiment, is returned to the first electrochemical cell (102) as the second solution (Paragraphs 0032 and 0033; Figure 1).
As to claim 14, the combination of Wang and Palumbo teaches the method of claim 1.  Wang further teaches that the thermal reactor comprises a catalyst, TiO2 (Paragraph 0032).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wang and Palumbo as applied to claim 1 above, and further in view of US Patent Application Publication No. 2021/0054511 to Hosseiny et al. (Hosseiny).
As to claim 8, the combination of Wang and Palumbo teaches the method of claim 1.  However, Wang fails to contemplate a pH differential between the anode electrolyte and the cathode electrolyte.  However, Hosseiny also discusses water electrolysis utilizing redox pairs and an anion exchange membrane and teaches that the anode electrolyte and the cathode electrolyte should have different pH values in order to allow for catalyst optimization, specifically contemplating pH differentials of 1-5 (Abstract; Paragraphs 0083; Figure 3; Claim 7).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to optimize the pH of each electrolyte separately to a steady state in order to optimize the catalyst selection for the reaction, with the particular expectation that effective operation would occur in the 1-5 range, as taught by Hosseiny.  

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wang and Palumbo as applied to claim 1 above, and further in view of US Patent Application No. 2021/0363651 to Seymour et al. (Seymour).
As to claims 10 and 11, the combination of Wang and Palumbo teaches the method of claim 1.  However, Wang specifically teaches that the first electrochemical cell is operated at voltages such that the hydrogen and oxygen reactions are decoupled and oxygen is not generated at the anode in order to lower the energy requirements as well as to allow for logically and physically separated unit operations that can be operated in a variety of manners for the overall goal of efficient energy production (Paragraph 0023).  
However, Seymour also discusses power distribution system utilizing hydrogen electrolysis cells with the goal of efficient energy distribution (Abstract) and teaches that for efficient power generation the power supply should comprise renewable energy (Paragraph 0068).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Wang with the provision of a source of renewable energy in order to further increase energy efficiency as taught by Seymour.  
Seymour further teaches that, at times, the renewable energy may generate excess power and that this excess power should be supplied to the electrolysis cells for hydrogen generation (Paragraph 0106).  It would have been obvious, to one of ordinary skill in the art at the time of filing, that in this circumstance, there would be no need to limit the voltage supplied to electrically generate hydrogen, and thus no need for decoupling the reactions.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to operate the method such that for a first time period when excess energy is not present the current density is provided at a lower value wherein the hydrogen and oxygen reactions are decoupled and such that for a second time period when excess energy is present the current density is provided at a higher current density to recouple the hydrogen and oxygen reactions allowing for a streamlined process not requiring separate regeneration flows when unnecessary and further allowing for enhanced flexibilities of the system as a whole.  

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-16 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-16 of copending Application No. 17/653,043 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s argue that the new limitations as amended render the claims patentable.  However, as discussed above, the Examiner has rejected the new limitations in view of Palumbo.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794